IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gregory Bear,                                 :
                            Petitioner        :
                                              :
              v.                              :   No. 1272 C.D. 2015
                                              :   Submitted: December 4, 2015
Workers’ Compensation Appeal                  :
Board (E & R Erectors, Inc.),                 :
                         Respondent           :


BEFORE: HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                  FILED: February 10, 2016

              Gregory Bear (Claimant) petitions for review of two orders of the
Workers’ Compensation Appeal Board (Board). The Board affirmed the decision
of a Workers’ Compensation Judge (WCJ), which denied Claimant’s claim
petitions. The WCJ also denied joinder petitions filed by E & R Erectors, Inc., and
Chartis Insurance (collectively, Employer). We now affirm.
              Claimant was employed by Employer as an ironworker.                         On
May 15, 2012, Claimant filed a claim petition alleging that he had sustained a
work-related injury on August 18, 2010, for which he sought total and partial
disability benefits. (Certified Record (C.R.), May 15, 2012 Claim Pet.) In the


       1
        This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
claim petition, Claimant explained that he injured his upper and lower back while
picking up a steel tube. (Id.) On September 10, 2012, Employer filed a joinder
petition seeking to join an additional insurance carrier, Old Republic General
Insurance Corporation (Old Republic).           (C.R., Sept. 10, 2012 Joinder Pet.)
Employer contended that Old Republic was the insurance carrier for E & R
Erectors, Inc., for construction sites other than the Philadelphia Convention Center
site.2 (Id.) Claimant filed an additional claim petition on October 25, 2012,
alleging that he had sustained lower and upper back injuries on May 10, 2011, for
which he sought partial disability benefits. (Reproduced Record (R.R.) at 1a-3a.)
Claimant contended that he was injured on the Resort World Casino Project
construction site while he was picking up a steel tube. (Id. at 2a.) Employer filed
an additional joinder petition on April 1, 2013, again seeking to join Old Republic
as a defendant. (C.R., April 1, 2013 Joinder Pet.) The WCJ conducted a hearing
concerning the claim and joinder petitions.
             Claimant was the only witness to testify in person at the hearing
before the WCJ.       Claimant testified that he was employed by Employer for
thirty-one years. (R.R. at 245a.) His job involved strenuous physical activity. (Id.
at 244a.) Claimant, relying on logbooks he created during his employment with
Employer, testified that there were no gaps in his service to Employer from
August 1, 2009, through the end of 2009. (Id. at 248a-49a.) On August 18, 2010,
Claimant was working at the Philadelphia Convention Center site. (Id. at 252a,
276a.) Claimant injured his back as he was lifting steel tubes, which weighed over


      2
         Claimant, in his claim petition, alleged that the injury took place on Employer’s
premises, but he did not identify a specific construction site.



                                            2
one hundred pounds. (Id. at 252a.) Claimant could not continue to work, and he
informed his steward that he needed medical attention. (Id. at 253a.) Claimant
was treated at Hahnemann Hospital and received a prescription for pain
medication, but he was able to return to work later that day. (Id.) Claimant
attended a follow-up appointment at Hahnemann Hospital and received
prescriptions for pain medication from his family doctor, but he sought no other
treatment. (Id. at 255a, 257a-58a.) After the injury occurred, Claimant was placed
on light duty work. (Id. at 255a.) Claimant testified that Employer had no light
duty work available for Claimant, so Employer laid off Claimant until
November 29, 2010. (Id. at 255a-56a.) Claimant remained on light duty work
until January 2011, when he was able to return to full duty work. (Id. at 258a.) On
May 10, 2011, Employer sent Claimant to work at a casino construction site in
New York. (Id. at 261a.) Employer instructed Claimant to search for missing
pieces of steel, which weighed between twenty and two hundred pounds. (Id. at
264a, 287a.) While performing this search, Claimant was in pain and his “whole
left side was numb.” (Id. at 265a.) The next morning, Claimant was unable to get
out of bed. (Id.) Following his injury on May 10, 2011, Claimant retired and
“went out on pension disability.” (Id. at 269a.) Claimant’s counsel referred him to
Ronald Abraham, D.O., for treatment, and Claimant ultimately sought continued
medical treatment at Grandview Hospital. (Id. at 272a, 274a.)
            On cross-examination, Claimant explained that he has had back pain
for twenty years. (Id. at 299a.) Prior to the first injury on August 18, 2010,
Claimant sought treatment from a chiropractor, Daniel Young, D.C., whom he saw
regularly. (Id. at 300a-01a.) Claimant also had an MRI prior to August 18, 2010,
but he had not missed work for back pain, nor had he been prescribed any


                                        3
medication. (Id.) Claimant could not recall how his back felt immediately before
his injury on August 18, 2010. (Id. at 301a.) Prior to his second injury on
May 10, 2011, Claimant sought treatment from Dr. Young, because he “hurt all
over” and thought his back needed adjustment. (Id. at 277a.) Claimant could not
recall if he sought treatment the day after he sustained his second injury. (Id. at
305a.)
             Claimant also presented the deposition testimony of Maxwell
Stepanuk, Jr., D.O. Dr. Stepanuk testified that he is board certified in orthopedic
surgery. (Id. at 63a.) Dr. Stepanuk examined Claimant on October 23, 2012, and
reviewed Claimant’s medical records. (Id. at 64a.) Claimant’s medical records
revealed a history of back pain going back to at least 2006. (Id. at 65a.) In 2006,
Claimant received an MRI revealing “a disc bulge at L5 with some facet arthritis
with a possibility of a spondylolysis at L5.” (Id. at 66a.) Claimant also received
ongoing chiropractic treatment from Dr. Young.         (Id. at 67a.)     Dr. Stepanuk
testified that on August 18, 2010, Claimant “experienced a sharp pain in his back
with pain radiating down his left leg” as Claimant picked up a heavy piece of steel.
(Id. at 67a, 83a.) After this injury, Claimant initially returned to work on light
duty, but later he was able to resume working full duty. (Id. at 68a.)
             In his report, Dr. Stepanuk indicated that Claimant sustained another
injury in April 2011. (Id. at 129a.) Claimant resumed treatment with Dr. Young
for “back problems and pain down the leg.” (Id. at 68a.) Dr. Young ordered an
updated MRI on April 7, 2011, which showed “a new finding of a disc herniation
at L5.” (Id. at 70a.) Dr. Young then referred Claimant to Scott Loev, D.O., who
examined Claimant on April 26, 2011, and gave Claimant epidural injections to the
low back for pain. (Id.) Dr. Stepanuk testified that Claimant experienced a


                                          4
progression of his low back and left leg pain on May 10, 2011, after Claimant did a
“considerable amount” of walking and lifted steel.          (Id. at 72a.)   After his
examination of Claimant on October 23, 2012, Dr. Stepanuk diagnosed Claimant
with “a chronic lumbar strain and sprain, a herniated nucleus pulposus at L5 and a
left lower extremity radiculopathy.” (Id. at 75a.) Dr. Stepanuk opined that the
cause of these conditions was “accumulative trauma beginning in 2006 secondary
to working as an ironworker.” (Id. at 76a.) In his report, however, Dr. Stepanuk
opined that Claimant’s herniated disc was caused by a work-related injury in April
2011. (Id. at 137a.) Dr. Stepanuk explained that Claimant was permanently
disabled as a result of these conditions and that Claimant’s work duties were the
cause of this disability. (Id. at 76a.)
             On cross-examination, Dr. Stepanuk acknowledged that Dr. Young’s
medical records from 2007 demonstrated that Claimant did not represent to
Dr. Young that his back condition was the result of a work-related injury. (Id. at
89a-90a.) Claimant’s August 2010 medical records from Hahnemann Hospital
demonstrated that Claimant did not complain of low back or L5 pain. (Id. at
83a-84a.)    Claimant’s disc herniation did not occur in August 2010, because
Claimant was able to return to work. (Id. at 87a.) Dr. Stepanuk explained that
although Claimant indicated that he had been injured in April 2011, Claimant’s
medical records revealed no such injury. (Id. at 86a.) He further testified that he
knew of no specific incident involving Claimant in April 2011, other than an
increase in Claimant’s back pain.         (Id. at 90a.)   Dr. Stepanuk admitted that
Claimant’s medical history as provided in Dr. Stepanuk’s medical report was
incorrect insofar as Dr. Stepanuk reported that Claimant was injured lifting a piece
of steel in April 2011 rather than August 2010. (Id.) The incorrect history was a


                                            5
result of Claimant’s representations to Dr. Stepanuk that Claimant was injured by
lifting a piece of steel in April 2011, and was inconsistent with Claimant’s
testimony at the hearing before the WCJ.        (Id. at 91a-92a, 96a.)    Although
Dr. Stepanuk’s report provided that Claimant’s disc herniation was attributable to a
work-related injury in April 2011, Dr. Stepanuk admitted that, as a result of
reviewing additional medical records, he now believes that Claimant’s disc
herniation happened at some point between August 18, 2010, and May 10, 2011.
(Id. at 97a-99a.)   Dr. Stepanuk acknowledged that there was nothing in the
documents he reviewed, other than Claimant’s testimony, to indicate that Claimant
had sustained an injury on May 10, 2011. (Id. at 106a.)
            Employer presented the deposition testimony of Christian Fras, M.D.,
an orthopedic surgeon. Dr. Fras testified concerning Claimant’s August 18, 2010
injury, and he offered no opinion as to Claimant’s May 10, 2011 injury or the
relationship of that injury to Claimant’s ongoing conditions.        (Id. at 152a.)
Dr. Fras testified that he performed an independent medical evaluation (IME) of
Claimant on January 3, 2013, and that he had reviewed Claimant’s medical
records. (Id. at 137a.)    Medical records pertaining to an MRI performed on
Claimant in 2005 provided that there was “an indication of bilateral L5 pars
defect,” which Dr. Fras characterized as spondylolysis, or, in other words, “a
fracture of the portion of the vertebra of L5.” (Id. at 144a.) Dr. Fras noted that
Claimant has received treatment for back and knee pain since 2007. (Id. at 137a.)
Dr. Fras explained that the Hahnemann Hospital medical records provided that on
August 18, 2010, Claimant initially did not think that he had been injured, but that
after Claimant returned home he began to experience back pain, which was “a little
higher than the lower back area.”       (Id. at 138a, 188a.)    During Claimant’s


                                         6
follow-up appointment at Hahnemann Hospital, Claimant indicated that he was
“back to his baseline from his original visit.” (Id. at 139a, 190a.) During the IME,
Claimant reported to Dr. Fras that he was injured in the autumn of 2010. (Id. at
140a.) Claimant indicated that he developed low back pain while picking up a
steel beam.      (Id.)   Claimant also developed left leg pain during 2010.     (Id.)
Claimant informed Dr. Fras that he was treated with three epidural steroid
injections for his back pain, but that he was not receiving active treatment for his
condition. (Id.) Claimant acknowledged that he had suffered from constant low
back pain prior to 2010, but that he had no leg pain prior to 2010.           (Id. at
140a-41a.) After his examination of Claimant, Dr. Fras opined that Claimant
suffered from “degenerative conditions afflicting his lumbar spine including L5
spondylolysis and L5-S1 spondylolisthesis,” but that these diagnoses were
unrelated to any work injury.       (Id. at 142a.) Dr. Fras further explained that
Claimant’s back and leg pain were unrelated to the August 18, 2010 injury. (Id.)
Dr. Fras noted that Claimant’s work history after the August 18, 2010 injury
suggested that Claimant had recovered from any injury he may have sustained.
(Id. at 143a.)
              Old Republic presented the deposition testimony of Robert Mauthe,
M.D., a physiatrist. Dr. Mauthe testified that he reviewed Claimant’s medical
records and performed an IME of Claimant on February 5, 2013. (Id. at 199a.)
During the IME, Claimant told Dr. Mauthe that he had suffered from back pain
since 2006, and that he had treated with chiropractors. (Id.) On August 18, 2010,
Claimant experienced back pain while picking up a piece of steel. (Id.) Claimant
did not immediately feel numbness and tingling, but these symptoms developed
later. (Id.) Claimant returned to work without restrictions by August 26, 2010, but


                                          7
he developed additional back and leg pain in April and May 2011. (Id.) Claimant
attributed his symptoms to the injuries which occurred on August 18, 2010, and
May 10, 2011. (Id. at 200a.) After conducting the IME, Dr. Mauthe opined that
“work activities on or about [May 10, 2011,] is the substantial and material factor
that aggravated his condition such that he could no longer work.” (Id. at 228a.) In
reviewing medical records received after he conducted the IME, however,
Dr. Mauthe noted that the records of Claimant’s family doctor indicated that the
numbness in Claimant’s leg was the result of an injury that occurred in
March 2011 while Claimant was exercising on an elliptical machine. (Id. at 203a.)
Claimant had not told Dr. Mauthe of this incident, nor did he attribute the
numbness in his leg to anything other than the work injury on May 10, 2011. (Id.)
Dr. Mauthe diagnosed Claimant with an L5, S1 disc herniation with radiculopathy.
(Id. at 202a.) Dr. Mauthe opined that the numbness was attributable to Claimant’s
disc herniation, and, therefore, the cause of the disc herniation was the exercise
injury in March 2011, which coincides with the onset of the numbness. (Id. at
203a.) Dr. Mauthe further explained that Claimant’s disc herniation and lumbar
spine problems were not caused by Claimant’s work activities. (Id.) Rather,
Dr. Mauthe testified that “the spinal literature would all show that hard work is
preventative, if anything, of the development of lumbar spine problems.” (Id.)
            The WCJ issued a decision denying Claimant’s claim petitions and
Employer’s joinder petitions. In so doing, the WCJ summarized the witnesses’
testimony and made the following credibility determinations:
            5. To the extent the Claimant testified that he has had
            back pain for 20 years, his testimony is credible;
            however, to the extent he testified that specific events in
            August of 2010 and May of 2011 led to his continuing
            problems, his testimony is unpersuasive. We note that
            the Claimant is a poor historian. The medical records do
                                        8
              not reflect a history consistent with that of the Claimant’s
              testimony.
              6. To the extent the medical experts disagree, the
              opinions of Drs. Fras and Mauthe are more credible than
              those of Dr. Stepanuk. We note that Dr. Stepanuk was
              forced to amend significant opinions expressed in his
              report after his single examination of the Claimant.
              Claimant offered no testimony from any physician who
              actually treated him, despite seeing numerous physicians
              over many years for back pain. The opinions of Drs.
              Mauthe and Fras are consistent with objective medical
              records and with the credible portion of Claimant’s
              testimony concerning 20 years of back pain.

(WCJ Op. at 5-6.) Claimant appealed to the Board, which issued orders affirming
the WCJ’s decision as to both of Claimant’s claim petitions.                   Claimant then
petitioned this Court for review.
              On appeal,3 Claimant argues that the WCJ capriciously disregarded
the testimony of Drs. Stepanuk, Mauthe, and Fras that Claimant sustained an injury
on August 18, 2010.            Claimant also contends that the WCJ capriciously
disregarded Claimant’s logbook entries, which indicate that Claimant worked
without restrictions from January 2011 through May 10, 2011.
              We first address Claimant’s argument that the WCJ capriciously
disregarded the testimony of Drs. Stepanuk, Mauthe, and Fras that Claimant
sustained an injury on August 18, 2010. “[C]apricious disregard of material,
competent evidence is an appropriate component of appellate consideration in
every case in which such question is properly brought before the court.” Leon E.

       3
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S.
§ 704.



                                               9
Wintermyer v. Workers’ Comp. Appeal Bd. (Marlowe), 812 A.2d 478, 487 (Pa.
2002). Capricious disregard, however, is found only where a WCJ deliberately and
baselessly disregards evidence that is apparently trustworthy.                    Williams v.
Workers’ Comp. Appeal Bd. (USX Corp.–Fairless Works), 862 A.2d 137, 144 (Pa.
Cmwlth. 2004). “[W]here there is substantial evidence to support an agency’s
factual findings, and those findings in turn support the conclusions, it should
remain a rare instance in which an appellate court would disturb an adjudication
based upon the capricious disregard of material, competent evidence.” Id.
              Claimant appears to take issue with the WCJ’s rejection of Claimant’s
testimony that the incident which occurred on August 18, 2010, contributed to the
Claimant’s disability, as well as the WCJ’s conclusion that Claimant did not
sustain his burden of proving a disabling injury. Claimant identifies portions of the
testimony of Drs. Stepanuk, Mauthe, and Fras, in which the medical experts testify
as to an injury which occurred on August 18, 2010. Claimant, therefore, contends
that the WCJ capriciously disregarded evidence that the Claimant injured his back
at work on August 18, 2010.
              Claimant mischaracterizes the WCJ’s decision, as the WCJ made no
findings as to whether Claimant was injured at work on August 18, 2010.4 Rather,
the WCJ explained that “Claimant has failed to prove through substantial,
competent, and expert opinion, herein found credible, that he sustained any
disabling injury.” (WCJ Op. at 6.) “[I]n a claim proceeding, the [claimant] bears


       4
          We note that the WCJ, in summarizing the witnesses’ testimony, provided that all of the
witnesses testified as to the incident which occurred on August 18, 2010. (WCJ Op. at 1-5.) The
WCJ made no findings as to whether the incident did, in fact, occur, as such a finding was not
essential to the WCJ’s ultimate conclusion that Claimant failed to sustain his burden of proof.



                                               10
the burden of establishing a right to compensation and of proving all necessary
elements to support an award.” Inglis House v. Workmen’s Comp. Appeal Bd.
(Reedy), 634 A.2d 592, 595 (Pa. 1993). A claimant, therefore, “must prove a
causal relationship between a work-related incident and a disability.” Somerset
Welding and Steel v. Workmen’s Comp. Appeal Bd. (Lee), 650 A.2d 114, 117 (Pa.
Cmwlth. 1994), appeal denied, 659 A.2d 990 (Pa. 1995). The material question in
the instant matter, therefore, is whether the Claimant was disabled as a result of a
work injury, and not, as Claimant suggests, whether Claimant was simply injured
at work. Although all three medical experts testified to an injury which occurred
on August 18, 2010, two of those experts—Drs. Mauthe and Fras—opined that
Claimant was not disabled as a result of that injury. 5                Dr. Stepanuk’s and
Claimant’s testimony, indicating that Claimant sustained a disabling work injury,
was rejected by the WCJ as not credible. Rather, the WCJ determined that the
testimony of Drs. Mauthe and Fras was more credible than that of Dr. Stepanuk.
This Court will not disturb the WCJ’s credibility determinations on appeal. See
Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043, 1052
(Pa. 2003). Absent credible testimony to the contrary, Claimant could not sustain
his burden to prove that he was disabled as a result of a work injury. It was not
essential for the WCJ to find that Claimant was not injured at work for the WCJ to
conclude that Claimant did not sustain his burden of proving the causal
relationship between an injury and his disability. Evidence that Claimant did

       5
         As summarized above, Dr. Mauthe believed that Claimant’s disability was attributable
to Claimant’s exercise injury in March 2011. (R.R. at 203a.) Dr. Fras attributed Claimant’s
back and knee pain to L5-S1 spondylolisthesis and L5 spondylolysis, and he explained that these
conditions were not caused by work activities. (Id. at 142a, 187a.)



                                              11
sustain such an injury was, therefore, immaterial to the WCJ’s conclusion. We,
therefore, reject Claimant’s argument that the WCJ capriciously disregarded the
testimony of Drs. Stepanuk, Mauthe, and Fras that Claimant sustained an injury on
August 18, 2010.6
               We next address Claimant’s argument that the WCJ capriciously
disregarded the Claimant’s logbook entries. Specifically, Claimant contends that
these logbooks demonstrate that Claimant was not experiencing back pain that
prevented him from working full duty from January 2011 through May 10, 2011.
Claimant argues that the WCJ did not mention the logbooks in rendering his
decision, and, thus, the WCJ capriciously disregarded the logbooks. A WCJ,
however, does not need to address every detail of the evidence in the record.
Dorsey v. Workers’ Comp. Appeal Bd. (Crossing Constr. Co.), 893 A.2d 191, 194
n.4 (Pa. Cmwlth. 2006), appeal denied, 916 A.2d 635 (Pa. 2007). A WCJ’s duty is

       6
          Claimant also argues that the “Board erred by holding that both Dr. Mauthe and
Dr. Fras ‘unequivocally testified’ that the Claimant did not sustain any work injury.” (Claimant
Br. at 16.) The Board, however, made no such holding. Rather, the Board, in explaining the
WCJ’s conclusion, provided:
               Claimant was unable to meet his burden because the [WCJ]
               rejected both Claimant and Dr. Stepanuk’s testimony as to either
               the work incidents of August 18, 2010 or May 10, 2011 causing
               any type of work injury. Instead, the [WCJ] accepted the
               unequivocal medical testimony of both Dr. Mauthe and Dr. Fras
               that Claimant did not sustain any work injury.
(Bd. Op. at 4.) Although the Board’s opinion appears to suggest that Drs. Mauthe and Fras
testified that Claimant sustained no injuries at work, the Board’s opinion is, if anything, a
mischaracterization of the WCJ’s credibility determinations. The Board did not purport to usurp
the WCJ’s role as fact-finder so as to render its own factual findings and credibility
determinations. Rather, the Board, in affirming the WCJ’s decision, explained that the WCJ did
not err in concluding that Claimant did not sustain his burden of proof, because credible evidence
did not exist to support Claimant’s position. We, therefore, discern no reversible error.



                                               12
“to make crucial findings of fact on all essential issues necessary for review by the
Board and this Court.” Pistella v. Workmen’s Comp. Appeal Bd. (Samson Buick
Body Shop), 633 A.2d 230, 234 (Pa. Cmwlth. 1993).
             There is no indication that the WCJ disregarded Claimant’s logbooks,
despite the fact that the logbooks were not mentioned in the WCJ’s decision.
During the hearing before the WCJ, Claimant relied on the contents of the
logbooks to refresh his recollection as to his work history from 2009 through 2011.
Claimant agreed that the logbooks were “better than any recollection” he had, and
he had difficulty recalling certain events without first reviewing the logbooks.
(R.R. at 252a, 259a.) Claimant testified that he returned to full duty work in
January 2011. (Id. at 258a.) There was no testimony that Claimant was on light
duty from January 2011 through May 10, 2011.           In summarizing Claimant’s
testimony, the WCJ noted that Claimant returned to work full duty in
January 2011. (WCJ Op. at 2.) The WCJ did not describe any intervening periods
of light duty work between January 2011 and May 10, 2011. (Id.) The evidence
which Claimant argues was contained in the logbooks was well-represented in the
Claimant’s testimony and the WCJ’s summarization of that testimony.             We,
therefore, reject Claimant’s argument that the WCJ capriciously disregarded the
Claimant’s logbook entries.
             Within his argument concerning the WCJ’s capricious disregard of the
logbooks, Claimant also takes issue with Dr. Mauthe’s opinion that Claimant’s
disability was attributable to the exercise injury in March 2011, rather than
Claimant’s work injury on May 10, 2011. Claimant appears to argue that the WCJ
erred in accepting Dr. Mauthe’s opinion.        Specifically, Claimant argues that




                                         13
Dr. Mauthe’s opinion is not supported by medical evidence demonstrating that
“Claimant had any difficulty working due to back pain.” (Claimant Br. at 19.)
                  “While an expert witness may base an opinion on facts of which he
has no personal knowledge, those facts must be supported by evidence of record.”
Newcomer v. Workmen’s Comp. Appeal Bd. (Ward Trucking Corp.), 692 A.2d
1062, 1066 (Pa. 1997). Here, although there was no evidence presented that
Claimant’s work from January 2011 through May 10, 2011, was restricted due to
his back pain, Dr. Mauthe based his opinion on the evidence of record.
Specifically, Dr. Mauthe explained that Claimant’s medical records provided that
Claimant began to feel numbness in his leg while exercising.7                               Because the
numbness of Claimant’s leg was attributable to Claimant’s disc herniation,
Dr. Mauthe opined that the disc herniation occurred when Claimant began to feel
numbness—namely, in March 2011, rather than May 10, 2011. Although Claimant
testified that he did not begin to feel numbness until May 10, 2011, the WCJ
rejected Claimant’s testimony as not credible. Dr. Mauthe’s opinion, although not
consistent with Claimant’s preferred version of the facts, is supported by medical
evidence of record. We, therefore, reject Claimant’s argument that Dr. Mauthe’s
opinion is not supported by medical evidence.



       7
           The medical record, dated August 9, 2011, provides in relevant part:
                  Mr. Bear is a 50 y/o WM who presents today with c/o L leg/foot
                  numbness x 5 months. He describes first developing numbness in
                  his L lateral thigh, lower leg, and lateral toes while on an elliptical
                  machine in March 2011. Since this time, the numbness has been
                  constant.
(R.R. at 220a.)



                                                   14
Accordingly, we affirm the Board’s orders.




                  P. KEVIN BROBSON, Judge




                          15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gregory Bear,                         :
                       Petitioner     :
                                      :
           v.                         :   No. 1272 C.D. 2015
                                      :
Workers’ Compensation Appeal          :
Board (E & R Erectors, Inc.),         :
                         Respondent   :


                                    ORDER


           AND NOW, this 10th day of February, 2016, the orders of the
Workers’ Compensation Appeal Board, docketed at A14-1072 and A14-1073, are
hereby AFFIRMED.




                             P. KEVIN BROBSON, Judge